Citation Nr: 0412217	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  00-22 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
traumatic arthritis of the right knee for the period from 
February 3, 2000 until February 11, 2002.

2.  Entitlement to an evaluation in excess of 40 percent for 
traumatic arthritis of the right knee for the period 
beginning on February 12, 2002.

3.  Entitlement to an increased evaluation for traumatic 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased evaluation for degenerative 
joint disease of the lumbar spine, currently evaluated as 20 
percent disabling.

5.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to October 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an October 2000 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana. 

In a June 2001 decision, the Board increased the evaluation 
for the veteran's right knee disorder to 30 percent, 
increased the evaluation for the veteran's lumbar spine 
disorder to 20 percent, denied the claim for an increased 
evaluation for a left knee disorder, and remanded the TDIU 
claim back to the RO for further development.  In March 2002, 
the United States Court of Appeals for Veterans Claims 
(Court) granted a joint motion of the veteran and the 
Secretary of Veterans Affairs to vacate the June 2001 
decision (including the claims for increased evaluations for 
a right knee disorder and a lumbar spine disorder, to the 
extent that even higher evaluations had not been assigned) 
and remanded the case back to the Board.  The Board 
subsequently remanded this case to the RO in July 2003.  




FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  For the period from February 3, 2000 until February 11, 
2002, the veteran's right knee disorder was productive of 
extension limited to 15 degrees, with pain.

3.  For the period beginning on February 12, 2002, the 
veteran's right knee disorder has been productive of 
extension limited to 30 degrees.

4.  The veteran's left knee disorder is productive of normal 
extension, flexion limited to 100 degrees, and objective 
evidence of pain and tenderness.

5.  The veteran's lumbar spine disorder is productive of 
flexion to 70 degrees, extension to 20 degrees, no limitation 
of lateral flexion or rotation, and pain.

6.  The veteran's service-connected disabilities, in and of 
themselves, do not preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for traumatic arthritis of the right knee for the period from 
February 3, 2000 until February 11, 2002 have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010 
and 5261 (2003).

2.  The criteria for an evaluation in excess of 40 percent 
for traumatic arthritis of the right knee for the period 
beginning on February 12, 2002 have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010 
and 5261 (2003).

3.  The criteria for an evaluation in excess of 10 percent 
for traumatic arthritis of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5010 
(2003).

4.  The criteria for an evaluation in excess of 20 percent 
for degenerative joint disease of the lumbar spine have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5010 and 5292 (2003); 68 Fed. Reg. 51454-
51458 (August 27, 2003). 

5.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.16, 4.19 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim and includes an enhanced duty to notify 
the claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him VA examinations addressing his 
disorders.

Also, the Board is satisfied that VA's duty to notify the 
veteran of the evidence necessary to substantiate his claim 
has been met.  The RO informed him of the need for such 
evidence in Supplemental Statements of the Case issued in 
April 2002 and July 2003.  By these issuances, the RO has 
also notified the veteran of exactly which portion of that 
evidence (if any) was to be provided by him and which portion 
VA would attempt to obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board further notes that the United States Court of 
Appeals for Veterans Claims' (Court's) decision in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

The Board is aware that the appealed rating decision preceded 
the RO's April 2002 and July 2003 Supplemental Statements of 
the Case.  Subsequent to those issuances, however, the RO 
readjudicated the veteran's claims in a November 2003 
Supplemental Statement of the Case.  Consequently, the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  Therefore, the Board finds that any defect 
with respect to the VCAA notice requirement in this case 
constitutes harmless error and should not preclude 
consideration of this appeal at the present time.  See also 
Conway v. Principi,  353 F.3d 1369 (Fed. Cir. 2004).


II.  Claims for increased evaluations

A.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

B.  Knees

In a January 1998 rating decision, the RO granted service 
connection for post-traumatic arthritis of both knees on the 
basis of treatment for probable arthritis of both knees 
during service.  Separate 10 percent evaluations were 
assigned, effective from July 1997.

During a March 2000 VA orthopedic examination, the veteran 
reported pain, swelling, and locking of the knees.  The 
examination revealed pain at the beginning of right knee 
flexion and at the end of left knee flexion.  No further 
functional limitation was noted, and there was no evidence of 
edema, effusion, tenderness, or redness over the knees.  The 
veteran walked with the right knee in a slightly flexed 
position.  There was no evidence of ankylosis or inflammatory 
arthritis.  Range of motion testing revealed right knee 
extension to 15 degrees, left knee extension to zero degrees, 
and bilateral flexion to 115 degrees.  The veteran was unable 
to straighten the right knee.  No instability was noted.  The 
diagnosis was post-traumatic arthritis of both knees.  

In a September 2000 statement, a United States Army doctor 
noted that the veteran's severe arthritis of the knees 
limited his ability to work.  This doctor went on to say that 
the veteran was "unemployable because of the pain in both 
knees."  However, this doctor further noted that the veteran 
was limited in his daily activities "unless he takes 
medication to control his pain."  

Consequently, the RO, in an October 2000 rating decision, 
increased the evaluation for the veteran's right knee 
disorder to 20 percent, effective from February 2000.

During his February 2002 VA orthopedic examination, the 
veteran reported edema and continuous pain in the knees.  The 
examination revealed swelling but no inflammation or 
tenderness.  Range of motion testing revealed right extension 
to 30 degrees, right flexion to 110 degrees, left extension 
to zero degrees, and left flexion to 120 degrees.  There was 
mild to moderate pain with motion of both knees.  The 
diagnosis was degenerative joint disease of both knees.  The 
examiner further noted that the veteran was capable of 
performing a sedentary job and was not prevented from doing 
so by his knee disorders.  

Subsequently, the RO, in an April 2002 rating decision, 
increased the evaluation for the veteran's right knee 
disorder to 30 percent as of February 2000 and to 40 percent 
as of February 2002.  The 30 percent evaluation had 
previously been ordered by the Board in its June 2001 
decision.  As the 40 percent evaluation was not made 
effective for the entire appellate period, both the prior 30 
percent evaluation and the current 40 percent evaluation 
remain at issue in this case.

The veteran underwent a further VA orthopedic examination in 
January 2003, during which he reported pain, stiffness, and 
intermittent mild swelling in both knees.  The examination 
revealed bilateral flexion to 100 degrees without pain, 
normal extension bilaterally, and mild tenderness on extreme 
extension of the knees.  There was no evidence of instability 
or effusion.  X-rays revealed moderately severe degenerative 
changes of the right knee and degenerative changes of the 
left knee, with marked narrowing of the medial compartment 
and osteophyte formation.

The RO has evaluated the veteran's knee disorders under 
38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5261.

Under Diagnostic Code 5010, arthritis due to trauma and 
substantiated by x-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  Under this code 
section, degenerative arthritis established by x-ray findings 
is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.

Under Diagnostic Code 5261, a 10 percent evaluation is 
warranted for limitation of extension to 10 degrees.  Higher 
evaluations are similarly assigned for greater limitation 
including 15 degrees (20 percent), 20 degrees (30 percent), 
30 degrees (40 percent) and 45 degrees (50 percent).

In regard to the veteran's right knee disorder, the Board 
observes that the greatest limitation of extension shown 
before February 2002 was to 15 degrees, accompanied by 
complaints of pain.  The February 2002 VA examination, by 
contrast, revealed extension limited to 30 degrees, with only 
mild to moderate pain, although normal extension was shown on 
the January 2003 VA examination.  The Board finds that the 30 
percent evaluation assigned from February 2000 to February 
2002 and the 40 percent evaluation currently assigned fully 
reflect the increasing degree of symptomatology shown in this 
case, and higher evaluations are not warranted under 
Diagnostic Code 5261.  In regard to the current 40 percent 
evaluation, the Board finds that the degree of pain shown on 
the last two examinations is essentially counterbalanced by 
the absence of limitation of extension in January 2003.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996).  The only 
other diagnostic code allowing for higher evaluations is 
Diagnostic Code 5256, but, in the absence of any evidence of 
ankylosis, this code section is not pertinent to the case at 
hand.  

In regard to the veteran's left knee disorder, the Board is 
aware that the veteran's current symptoms have included 
normal extension, flexion limited to 100 degrees, and some 
pain and tenderness upon examination.  There is no evidence 
of ankylosis (Diagnostic Code 5256); moderate recurrent 
subluxation or lateral instability (20 percent under 
Diagnostic Code 5257); dislocated semilunar cartilage, with 
frequent episodes of "locking," pain, and effusion into the 
joint (20 percent under Diagnostic Code 5258); flexion 
limited to 30 degrees (20 percent under Diagnostic Code 
5260); or extension limited to 15 degrees (20 percent under 
Diagnostic Code 5261).  

During the pendency of this appeal, there has been no 
objective evidence whatsoever of instability in either knee.  
Accordingly, there is no basis for separate evaluations for 
arthritis and instability of the knees.  See VAOPGCPREC 23-97 
(July 1, 1997); see also VAOPGCPREC 9-98 (August 14, 1998).

In short, there is no evidence of record supporting an 
evaluation in excess of 30 percent for a right knee disorder 
for the period from February 3, 2000 until February 11, 2002; 
an evaluation in excess of 40 percent for the same disorder 
for the period beginning on February 12, 2002; or an 
evaluation in excess of 10 percent for a left knee disorder.  
Accordingly, the preponderance of the evidence is against the 
veteran's claims for these benefits, and the claims must be 
denied.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).



C.  Lumbar spine

In a January 1998 rating decision, the RO granted service 
connection for degenerative joint disease (osteoarthritis) of 
the lumbar spine on the basis of in-service x-rays showing a 
large osteoarthritic spur at L4.  A 10 percent evaluation was 
assigned, effective from July 1997.

During his March 2000 VA spine examination, the veteran 
reported recurring back pain for many years.  The examination 
revealed mild pain and tenderness over the low back area, 
starting at the beginning of lumbar flexion.  No postural or 
neurological abnormalities were noted.  Range of motion 
testing revealed lumbar flexion to 90 degrees and extension, 
bilateral lateral bending, and bilateral rotation to 30 
degrees.  The diagnosis was degenerative joint disease of the 
lumbar spine.  

In a June 2001 decision, the Board increased the evaluation 
for the veteran's lumbar spine disorder to 20 percent.  This 
increase was effectuated as of February 2000 in a February 
2002 rating decision.

The veteran underwent a second VA spine examination in 
February 2002, during which he reported low back pain "about 
50% of the time."  The examination revealed lumbar spine 
forward flexion to 70 degrees and backward extension to 20 
degrees, limited by mild pain.  Lateral flexion and rotation 
were not limited or associated with pain.  The diagnosis was 
degenerative joint disease of the lumbar spine, and the 
examiner found that the veteran was capable of holding a job 
that was sedentary, even though he claimed that his lack of 
education precluded him from getting a sedentary office job.

A January 2003 VA spine examination revealed painful straight 
leg raising at approximately 75 degrees, with no other 
neurological abnormalities.  Forward flexion was limited to 
75 degrees without pain, and other motions were within normal 
limits and accompanied only by mild tenderness.  X-rays 
revealed degenerative changes of the lumbar spine.

The RO has evaluated the veteran's lumbar spine disorder 
under Diagnostic Codes 5010 and 5292.  The criteria of 
Diagnostic Code 5010 are described above.  Under Diagnostic 
Code 5292, moderate limitation of motion of the lumbar spine 
warrants a 20 percent evaluation, while a 40 percent 
evaluation is in order for severe limitation of motion.

The diagnostic criteria for evaluating spine disorders have 
recently been revised, effective from September 26, 2003.  
Under these revisions, a 20 percent evaluation is warranted 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; a combined 
range of motion of the cervical spine not greater than 190 
degrees; or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent evaluation is warranted for forward flexion of the 
cervical spine of 15 degrees or less or favorable ankylosis 
of the entire cervical spine.  A 40 percent evaluation is in 
order for unfavorable ankylosis of the entire cervical spine, 
forward flexion of the thoracolumbar spine of 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.

Under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  
Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are to evaluated separately.  
The code section for degenerative arthritis of the spine now 
is 5242.

Regardless of which set of diagnostic criteria is utilized in 
this case, however, there is no basis whatsoever for an 
evaluation in excess of 20 percent.  The most severe findings 
in this case have been limitation of flexion to 70 degrees 
and limitation of extension to 20 degrees, with pain.  There 
is no evidence of limitation of lateral flexion and rotation.  
Even taking pain into account, under 38 C.F.R. §§ 4.40 and 
4.45, these findings are no more than moderate in degree.  
Moreover, there is no indication of ankylosis or neurological 
abnormalities, other than pain with straight leg raising.

The Board has considered all potentially applicable 
diagnostic criteria.  However, there is no evidence of a 
spinal fracture or ankylosis (old Diagnostic Codes 5285, 
5286, and 5289); severe intervertebral disc syndrome, 
productive of recurrent attacks with intermittent relief (the 
criteria for a 40 percent evaluation under the old version of 
Diagnostic Code 5293); or severe lumbosacral strain, with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion (the criteria for a 40 percent evaluation under the 
old version of Diagnostic Code 5295).

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to an evaluation in excess of 
20 percent for degenerative joint disease of the lumbar 
spine, and this claim must be denied.  Again, 38 U.S.C.A. 
§ 5107(b) is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.

D.  Consideration under 38 C.F.R. § 3.321(b)(1)

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected knee and lumbar spine disabilities 
have markedly interfered with his employment status beyond 
that interference contemplated by the assigned evaluations, 
and there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As noted above, an Army doctor 
stated in September 2000 that the veteran was unemployable 
because of pain in both knees, but a VA examiner in February 
2002 found that the veteran was nonetheless capable of 
sedentary employment.  As such, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


III.  TDIU

Under VA laws and regulations, a total disability rating 
based on individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  
Consideration may be given to a veteran's level of education, 
special training, and previous work experience, but age and 
the impairment caused by nonservice-connected disabilities 
are not for consideration in determining whether such a total 
disability rating is warranted.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  Marginal employment, defined as an amount of 
earned annual income that does not exceed the poverty 
threshold determined by the United States Department of 
Commerce, Bureau of the Census, shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

Furthermore, a total disability rating may be assigned where 
the combined rating for the veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  In exceptional cases, an extra-
schedular rating may be assigned on the basis of a showing of 
unemployability alone.  See 38 C.F.R. § 4.16(b).  

In this case, the veteran's service-connected disabilities 
include traumatic arthritis of the right knee (40 percent), 
degenerative joint disease of the lumbar spine (20 percent), 
traumatic arthritis of the left knee (10 percent), and a left 
inguinal herniorrhaphy and a left hydrocelectomy for a left 
hydrocele (both zero percent).  The veteran's combined 
disability evaluation is 60 percent.  See 38 C.F.R. § 4.25. 
This evaluation does not meet the initial criteria for 
schedular consideration for the grant of TDIU under 38 C.F.R. 
§ 4.16(a), and the question thus becomes whether there exists 
an extra-schedular basis for the grant of entitlement to 
TDIU.

In this regard, the Board has considered the veteran's 
educational and employment background.  In a July 1997 
application, the veteran reported that he had completed two 
years of high school and had last worked in 1986.
 
The report of the veteran's March 2000 VA general medical 
examination indicates unemployability "due to combined 
effects of advanced age, [service-connected], and 
[nonservice-connected] conditions."  By contrast, a 
September 2000 statement from a United States Army doctor 
indicates that the veteran is "unemployable because of the 
pain in both knees," but this doctor also discussed a 
nonservice-connected respiratory disorder and suggested that 
the veteran was limited in daily activities "unless he takes 
medication to control his pain."  

Based on this evidence, the Board remanded this case back to 
the RO for further development in June 2001.  In a February 
2002 VA spine report, a VA doctor noted that the veteran's 
service-connected lumbar spine disorder did not limit him 
from working and that he could have a job that was sedentary, 
even though he reported that "he has no education and so he 
is not able to get any sedentary office type of job."  This 
examiner rendered similar opinions in a VA orthopedic 
examination report from the same month in regard to the 
veteran's knee disorders and in a VA digestive disorders 
examination report in regard to his right inguinal hernia.  
Specifically, the examiner acknowledged the veteran's 
contention that he had been advised to avoid heavy lifting 
but noted that "this does not stop him from working at jobs 
that do not need lifting heavy weight."

The Board has reviewed all of the noted opinions and finds 
that the opinions from February 2002 are of greater probative 
value than the earlier opinions regarding employability.  The 
March 2000 VA opinion linked the veteran's claimed 
unemployability to a variety of factors, including age and 
nonservice-connected disabilities, and, while the September 
2000 Army doctor's statement suggested that the veteran was 
unemployable due to knee problems, this doctor also noted 
that the veteran's knee symptoms could be controlled with 
medication.  By contrast, the VA examiner who offered 
opinions in February 2002 examined each of the veteran's 
disorders and found that none of these disorders precluded 
sedentary employment.  Consequently, the Board finds that 
this examiner's opinions are more definite and comprehensive 
than those offered in 2000.  See Hayes v. Brown, 5 Vet. App. 
60, 69 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence").  

The Board is aware of the veteran's difficulties in seeking 
employment.  That having been said, the veteran, as a 
layperson, is unable to provide competent testimony as to 
matters which require medical expertise, such as the nature, 
extent, and etiology of his disabilities.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Additionally, the 
fact that a veteran is unemployed or has difficulty obtaining 
employment is insufficient, in and of itself, to establish 
unemployability.  The relevant question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Overall, the Board concludes that the preponderance of the 
evidence is against the veteran's claim that his service-
connected disabilities render him unable to obtain or retain 
substantially gainful employment.  Accordingly, the 
preponderance of the evidence is against his claim of 
entitlement to TDIU.  Since the preponderance of the evidence 
is against the veteran's claim, there is no doubt to be 
resolved in his favor under 38 U.S.C.A. § 5107(b).  The Board 
would point out, however, that the veteran is free to reopen 
his claim at any time.



ORDER

The claim of entitlement to an evaluation in excess of 30 
percent for traumatic arthritis of the right knee for the 
period from February 3, 2000 until February 11, 2002 is 
denied.

The claim of entitlement to an evaluation in excess of 40 
percent for traumatic arthritis of the right knee for the 
period beginning on February 12, 2002 is denied.

The claim of entitlement to an increased evaluation for 
traumatic arthritis of the left knee, currently evaluated as 
10 percent disabling, is denied.

The claim of entitlement to an increased evaluation for 
degenerative joint disease of the lumbar spine, currently 
evaluated as 20 percent disabling, is denied.

The claim of entitlement to TDIU is denied.


	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



